Title: Nicholas P. Trist to James Madison, 2 May 1831
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                May 2. 1831.
                            
                        
                         
                        I have, for some time, been intending to send you the enclosed; but, agreeably to my second nature—which has
                            abundant opportunity to manifest itself—I have put off doing so, from day to day, and week to week. It is on a subject
                            which early attracted your own attention, although you probably did not then foresee that it would ever be presented to
                            the world in the naked--purity, I think, in which it here appears. The manner in which this
                            publication has been received, is a sign of the times, for which even I—although I have been watching them for some years
                            with great interest & attention—was not quite prepared. You will, I think, find the whole of it, from the
                            frontispiece to "the end", interesting. Even on an insignificant subject, it is delightful to witness such an instance of
                            purity & boldness. The fourth chapter presents a concise & lucid view of the Population question.
                        I also enclose a copy of the Essay on Distress. The copy you received at the time of publication was sent
                            from Boston, as several others were. On perusing it, I found some passages which had been converted into nonsense by the
                            printer; and others which required correction. If you can, without the least search, lay your
                            hands upon it, I would put you to the trouble to return the first copy.
                        Small news, you get, no doubt, from Mrs Cutts; (who was at our house yesterday afternoon, quite well) and if
                            you did not, I would be a sorry dependence, for I never seek it, and get only that which is actually forced into my ears.
                            I have seen a great deal of Genl. J. in the last six months; and think more & more highly of him, the more I see.
                            In regard to M. V. B., I think that great injustice is done him by public opinion. The "book" & the cry "plot",
                            produced upon me the same impressions that they did upon every one else who had not a single
                            idea on the subject (which was the case with me) until he derived them from that source. This, however, was but a first impression—The book itself was sufficient to open my eyes to J. C. C’s true character.
                            I am now perfectly satisfied, notwithstanding the plausibility of the thing, that (not only was Mr. V. B totally free from
                            all participation, but) there was no plot at all--except, probably, on the part of those who
                            cried plot! This conviction does not rest upon any faith in J. H. H.—who has made anything but [a] favorable impression
                            on me.
                        Since I commenced this letter, one has been brought me from the p.o. from R. D. O.—speaking of the book of
                            which I send you a copy, he says, "I judged that pure minds wd approve it, & I judged
                            correctly. Of this I have daily evidence. Strange as it may seem, I verily believe this work has already done more to turn
                            the popular current in my favor than anything I ever published. All our friends, before its publication, warned me against
                            it, as ruinous to our cause. But when my own feelings speak strongly, as they did in this matter, I follow them;
                            & seldom have to repent doing so."
                        In about three weeks, Mrs R. and the girls set out for Edgehill. They propose to see you as they go by. Mrs
                            T. will probably follow in the course of the summer; but I shall scarcely be able to allow myself this pleasure—not that
                            I could not then get away; but that I must reserve my leave of absence for a trip, which business may require, to
                            Louisiana. Accept for Mrs Madison & yourself new assurance of my very affectionate regard.
                        
                        
                            
                                N. P. Trist
                            
                        
                    